  Case: 1:21-cr-00085-SJD Doc #: 12 Filed: 07/21/21 Page: 1 of 1 PAGEID #: 34




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


UNITED STATES OF AMERICA,                           Case No. 1:21-cr-00085

                Plaintiff,

           V.

TRES GENCO,

                Defendant.

                      DUE PROCESS PROTECTIONS ACT ORDER

      Pursuant to the Due Process Protections Act, the court reminds the government of

its obligations under Brady v. Maryland, 373 U.S. 83 (1963), to disclose evidence

favorable to the defendant and material to the defendant's guilt or punishment. The

government is ordered to comply with Brady and its progeny. The failure to do so in a

timely manner may result in consequences, including dismissal of the indictment or

information, exclusion of government evidence or witnesses, adverse jury instructions,

dismissal of charges, contempt proceedings, sanctions by the Court, or any other

remedy that is just under the circumstances.

       SO ORDERED.




                                                               i./ZJwm;:..'---'
                                           Stephanie K. Bowman
                                           United States Magistrate Judge
